Citation Nr: 1141098	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for a total disability rating based on individual unemployability due to service connection disabilities (TDIU) than September 6, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1978 to June 1982, from February 1988 to October 1989, and from July 2004 to July 2005.  The Veteran had Army National Guard membership resulting in his most recent service activation in July 2004.  

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in pertinent part granting TDIU effective from September 6, 2007.  

In the course of appeal the Veteran changed his place of residence, resulting in transfer of the case to the RO in St. Petersburg, Florida.  

The Veteran's requested reopening of a claim of entitlement to service connection for a back disorder by a signed June 2009 letter.  This request to reopen have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

In March 2009 the Veteran submitted a VA Form 21-4138 raising issues of entitlement to service connection for impotence or erectile dysfunction as secondary to his service-connected psychiatric disorder, as well as service connection for tinnitus, a back condition, and hearing loss.  In that statement the Veteran also appears to have broadened the claim for service connection for impotence or erectile dysfunction to include as secondary to his service-connected restrictive cardiomyopathy.  The RO in an October 2009 decision denied a claim for erectile dysfunction, but only addressed the claim as secondary to service-connected major depressive disorder, and not as secondary to service-connected restrictive cardiomyopathy.  In a follow up letter in June 2009 the Veteran requested reopening claims for service connection for residuals of back injury, for hearing loss, and for erectile dysfunction.  Notably, claims for service connection for tinnitus and a low back disorder were previously denied by an April 2007 RO decision, but that decision only addressed them for Chapter 17 treatment purposes.  The Board refers all these pending claims for service connection and/or requests to reopen, to the RO for appropriate action.  

In that regard, the Board notes that while the claim for service connection for erectile dysfunction was previously considered only as secondary to the Veteran's service-connected major depressive disorder, the Veteran's service-connected restrictive cardiomyopathy may, from a medical perspective, be more likely to be a cause of the Veteran's erectile dysfunction.  However, a VA examiner for compensation purposes in September 2009 only addressed the question of a causal link between the Veteran's major depressive disorder and his claimed erectile dysfunction.  Both the RO and the Veteran are hereby advised of the notable potential deficiency in the record.  


FINDINGS OF FACT

1.  A claim filed for service connection for major depressive disorder, obstructive cardiomyopathy, and sleep apnea was received prior to the date of service separation, and service connection was established for these disorders effective from July 15, 2005, the day following the date of service separation.  Disability ratings assigned effective from that July 15, 2005, date were 70 percent for major depressive disorder, 30 percent for restrictive cardiomyopathy, and 50 percent for sleep apnea.  

2.  The Veteran's service records reasonably raised the issue of unemployability as due to the Veteran's major depressive disorder, obstructive cardiomyopathy, and sleep apnea.  

3.  Continuously since July 15, 2005, the Veteran has been unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date of July 15, 2005, for the grant of a TDIU are met. 38 U.S.C.A. §§ 5101(a) , 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a) , 3.155(a), (c), 3.157, 3.340, 3.400, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

The Board herein grants the earlier effective date of July 15, 2005, sought by the Veteran for the award of TDIU.  Based on this complete grant of the benefit sought, there is thus no reasonable possibility that any additional notice or assistance to the Veteran will further the claim on appeal, and hence no further notice or development assistance need be afforded him prior to the Board's adjudication herein of that appealed claim for an earlier effective date for TDIU.  38 U.S.C.A. § 1521(d).


II.  Claim for an Earlier Effective Date than September 6, 2007, for TDIU

The Veteran contends that he should be granted an effective date for TDIU of July 15, 2005, the day following the date of separation from his most recent period of service. 

The effective date for TDIU will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b) ; 38 C.F.R. § 3.400(o). 

A claim for a TDIU is, in essence, a claim for an increased rating and vice versa. Norris v. West, 12 Vet. App. 413, 420   (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118   (1994).  Any claim for an increased rating is also a claim for a 100 percent evaluation under the Rating Schedule.  See, e.g., AB v. Brown, 6 Vet. App. 35   (1993). 

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a) .  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p)  defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p) , 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200   (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When the informal claim pertains to an increased evaluation for a service-connected disability, the request will be accepted as a claim.  38 C.F.R. § 3.155(c). 

Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157 .  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim. 38 C.F.R. § 3.157(b)(1) . Similarly, under the provisions of 38 C.F.R. § 3.157(b)(2), (3) , an informal claim for increase will be initiated upon receipt of evidence from a private physician or layman or from state and other institutions, including SSA.  See Servello v. Derwinski, 3 Vet. App. 196, 200  (1992) (holding that a VA examination report constituted an informal claim for a TDIU). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits.  Id. at 198.  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

TDIU may be assigned where the schedular rating for the service-connected disabilities is less than 100 percent when it is found that the veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16.  The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216   (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. Subjective criteria, set forth at 38 C.F.R. § 4.16(a) , provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) . 

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim. Second, there needs to be a finding regarding on what date the medical evidence of record showed that the appellant's entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b) ; 38 C.F.R. §§ 3.151 , 3.400(o), 4.15, 4.16 (2011).

The evidentiary record reflects that the Veteran was stationed in Guantanamo Bay, Cuba, between August 2004 and January 2005.  He had been a National Guard member when called up to duty most recently in July 2004, with civilian work (prior to being called up) as a hotel administrator, though without formal business training, and with education inclusive of a high school diploma.  He had presented with leg edema and shortness of breath while stationed in Guantanamo Bay, and was transferred to Walter Reed Army Medical Center where a diagnoses were made of idiopathic restrictive cardiomyopathy and obstructive sleep apnea.  

Upon evaluation in May 2005, the Veteran was placed on permanent profile restrictions based on restrictive cardiomyopathy, with restriction of all physical activities except walking at his own pace and distance.

A May 2005 medical summary from Walter Reed informs of a history of lower extremity edema and dyspnea on exertion with initial evaluation by the reporting medical examiner in January 2005, though with this edema having progressed over the prior six months.  The examiner noted that the veterans' dyspnea was of class 3 severity, with dyspnea after climbing one flight of stairs.  Symptoms also included chronic fatigue and loud snoring.  A May 2005 private polysomnogram evaluation revealed mild obstructive sleep apnea.  Despite treatment the Veteran's dyspnea remain of class 3 severity.  The examiner noted that idiopathic restrictive cardiomyopathy was a rare condition without treatment except symptomatic care with diuretics and calcium channel blockers.  The examiner noted that given the severity of the Veteran's dyspnea and the absence of response to treatment, it was "unlikely that he would be able to complete his duties as a SPC in Cuba."  His temporary active duty role while in Guantanamo Bay had been as a guard.

A May 2005 Army physical evaluation board reported informed that treadmill testing was stopped at stage 1 due to severe dyspnea, with target heart rate not achieved.  The physical evaluation board concluded that the Veteran's physical disability prevented satisfactory performance of duty at his grade and specialty.  He was placed on temporary duty retirement list (TDRL) effective July 15, 2005, including based on these findings.  He was formally found not to meet the physical requirements for Army retention.  Upon his official service separation, the Army effectuated a service separation date of July 14, 2005, based on his date of TDRL.  

Physical debilitation and the Veteran's negative prognosis shortly led him to develop major depressive disorder.  Treatment records post service include an initial VA treatment in August 2005 for conditions including major depression (then characterized as single episode), idiopathic restrictive cardiomyopathy, and obstructive sleep apnea.  While the sleep apnea was then characterized as mild, the Veteran was noted to have poor sleep.  He was also then burdened with ruminations, anxiousness, depressed mood and affect, increased weight, decreased interest in usual leisure pursuits, and decreased libido.  

An October 2005 VA treatment record reflected the continued Veteran's dyspnea with mild exertion.

In January 2006 the Veteran underwent VA psychiatric hospitalization for suicidal and homicidal ideation.  Other symptoms included poor sleep, ruminations, easy irritability, and aggressive thoughts toward himself and his family members with his concern that he may lose control.  Decreased activity, increased weight, and decreased libido were noted.  The Veteran also exhibited limited coping skills.  A Global Assessment of Functioning (GAF) Scale score of 30 was assigned upon admission, which is a score consistent with behavior considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The condition was believed to be sufficiently stabilized upon hospital discharge fifteen days later that a GAF Scale score of 60 was assigned, which is consistent with moderate psychiatric symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

However, upon VA psychiatric examination for compensation purposes in November 2006, shortly after the Veteran had suffered a myocardial infarction or total cardiac vessel occlusion episode (detected and treated in October 2006), the Veteran was noted to suffer from recurrent major depressive disorder, presenting with severe depression, anger, frustration, irritability, despair, confusion, hopelessness, and emotional aggravation.  The examiner further noted that current environmental stressors included financial difficulties and having the care of a family with children.  He was noted to be unemployed continuously since placed on temporary duty retirement list (TDRL) in July 2005.  

Upon a November 2006 VA examination of the Veteran's joints for compensation purposes, that examiner noted that the Veteran could not work due to his heart disease, back, "emotional" (which the Board reasonably interprets as psychiatric difficulties), sleep apnea, and tinnitus.  Thus, a medical record is presented from November 2006 with at least a tentative finding of unemployability, though due to conditions inclusive not only of the Veteran's service-connected restrictive cardiomyopathy, major depressive disorder, and obstructive sleep apnea, but also due to his non-service-connected back disorder and tinnitus.   

The record reflects that the Veteran had claims pending for service connection for a back disorder and hearing loss inclusive of tinnitus, but that he withdrew those claims in 2009, prior to attempting to submit them again or reopen them, as noted in the Introduction, supra.    

The May 2005 Walter Reed Army Hospital medical summary and the May 2005 Army physical evaluation board report together reasonably raised an issue of unemployability due to the Veteran's restrictive cardiomyopathy.  38 C.F.R. § 3.157; Servello.  The Veteran's initial claim for service connection, received on July 11, 2005, including for major depressive disorder, restrictive cardiomyopathy, and obstructive sleep apnea, thus included an inferred claim for TDIU.  Thus, an informal claim for TDIU based on these claimed conditions was pending upon the Veteran's service separation effective date of July 14, 2005.  38 C.F.R. §§ 3.1(p),  3.155(a); Rodriguez.  Based on the failure of the RO to provide the Veteran with an application form to be completed to file a formal claim for TDIU based on his disabilities claimed for service connection, inclusive of restrictive cardiomyopathy, that informal claim remained pending when a formal claim for TDIU was received on September 6, 2007.  38 U.S.C.A. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p) , 3.155(a), (c); Servello.

The Veteran has been service connected for major depressive disorder and rated 70 percent disabled from that disorder effective from July 15, 2005, the day following the date of service separation.  He has also been service connection and rated 30 percent disabled from restrictive cardiomyopathy effective from the July 15, 2005; and has been service connected and rated 50 percent disabled from obstructive sleep apnea effective from July 15, 2005.  He thus has met the disability rating criteria for TDIU on a schedular basis under 38 C.F.R. § 4.16(a) continuously from July 15, 2005.  (He was assigned a 100 percent evaluation on a convalescent basis from December 18, 2007, through March 31, 2007.)  

The Board finds that the weight of the evidence reflects sufficient impairment associated with the Veteran's service-connected restrictive cardiomyopathy, major depressive disorder, and obstructive sleep apnea, with severity of impairment in both mental and physical functioning, to have rendered him incapable of substantially gainful employment on a continuous basis from the time of his separation from service on July 14, 2005.  He has also remained unemployed since that time.  Because the Board finds that the impairment due to these disabilities did in fact render him unemployable continuously since service, the Board concludes that the evidence preponderates in favor of granting an effective date for TDIU of July 15, 2005.  38 C.F.R. §§ 3.1(p) , 3.155(a), 3.400(o). 


ORDER

An effective date of July 15, 2005, is assigned for the grant of TDIU, subject to the law and regulations governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


